department of the treasury internal_revenue_service washington d c y tax_exempt_and_government_entities_division uniform issue list and feb te ra-t legend taxpayer a taxpayer b ira x iray trust m company n sum o dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date and date from your authorized representative concerning sec_401 and sec_408 of the internal_revenue_code code the following facts and representations have been submitted taxpayer b who was married to taxpayer a died on taxpayer b and taxpayer a was born on was born on taxpayer b died after attaining age taxpayer a has currently reached age taxpayers a and b own ira x and ira y respectively which are individual_retirement_accounts meeting the requirements of code sec_408 taxpayer b took distributions from ira y in the amount of dollar_figure for taxpayer a took distributions from ira x in the amount of dollar_figure _ for and dollar_figure for -_for dollar_figure taxpayer b established ira y on at the time of his death ira both y had a market_value of sum o taxpayer a established ira x on ira x and ira y are maintained with company n on taxpayers a and b established trust m taxpayers a and b were the trustors and trustees of trust m upon the death of one the survivor assumed the obligations of trustee prior to his death taxpayer b named trust m as beneficiary of ira y the terms of trust m include the following upon the death of the first trustor all of the income of the trust shall be paid to the surviving trustor by the trustee and as much of the principal of the trust as the trustee deems appropriate for the surviving trustor’s support comfort health care and general welfare if the surviving trustor is disabled the trustee may withhold income payments and shall instead pay to or apply for the benefit and care of the surviving trustor as much of the trust income and principal as the trustee deems appropriate and the surviving trustor may in whole or in part revoke or amend the trust trust m provides in relevant part that the surviving trustor taxpayer a may amend trust m in whole or in part pursuant to this authority on date taxpayer a amended trust m to provide that the surviving trustor thereof can demand at any time any of the principal of the trust unconditionally pursuant to the above provision of trust m prior to date taxpayer a transferred the amounts remaining in taxpayer b’s ira y to her ira x based on the foregoing facts and representations you have requested the following rulings taxpayer b’s ira y is not an inherited ira as defined in code sec_408 i taxpayer a can be treated as the distributee payee of taxpayer b's ira y taxpayer b’s ira y could be directly transferred to taxpayer a’s ira x and the amounts transferred were not included in the gross_income of taxpayer a taxpayer a may use the uniform required_minimum_distribution table for distributions in and subsequent years for the combined funds of taxpayer b’s transferred ira y and taxpayer a’s existing ira x under sec_1_401_a_9_-5 of the proposed income_tax regulations regarding ruling requests one two and three code sec_408 provides in general that any amount_paid or distributed from an ira shali be includible in gross_income by the payee or distributee as the case may be in the manner provided under code sec_72 sec_408 provides in part that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount is paid into an ira for the benefit of such individual not later than days after the date on which that individual received the distribution sec_408 of the code provides that sec_408 does not apply to any transfer described in sec_408 if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his her gross_income because of the application of sec_408 sec_408 of the code provides generally that sec_408 shall not apply to any amount to the extent such amount is required to be distributed under either subsection a or b sec_408 of the code provides in part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code states that an ira shall be treated as an inherited ira if the individual for whose benefit the ira is maintained acquired the ira by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 of the code a surviving_spouse who acquires ira proceeds from and by reason of the death of his her spouse may elect to transfer the proceeds into his her own ira generally if a decedent's ira proceeds pass through a third party eg a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to transfer the ira proceeds into his her own ira however if a_trust is the beneficiary of an ira and the surviving_spouse is sole trustee of the trust with power to allocate and as beneficiary has the right to demand payment of trust principal at any time and for any reason then for purposes of sec_408 of the code if the trustee of the trust pays to the surviving_spouse as beneficiary of the trust proceeds of an ira which constitute trust principal the service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the trust in this case taxpayer b maintained ira y at the time of his death trust m was the named beneficiary of ira y at the time of taxpayer b's death and taxpayer a the surviving_spouse is both the sole trustee of trust m and the beneficiary thereof with the power to demand payment of part or all of its principal therefore based on the foregoing we conclude taxpayer b’s ira y is not an inherited ira as defined in code sec_408 taxpayer a can be treated as the distributee payee of taxpayer b’s ira y and taxpayer b’s ira y could be directly transferred to taxpayer a’s ira x and the amounts transferred were not included in the gross_income of taxpayer a in the year of transfer regarding ruling_request four sec_1_408-8 q a -4 b of the regulations states in relevant part that in the case of an individual dying after date the individual's surviving_spouse may elect to treat the spouse's entire_interest in the trust as the spouse's own account if the surviving_spouse makes such an election the surviving spouse's interest in the account would then be subject_to the distribution_requirements of code sec_401 rather than those of code sec_401 an election to claim the ira as the surviving spouse's own will be considered to have been made by the surviving_spouse if any required amounts in the account including any amounts that have been transferred into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under code sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained sec_1_408-8 q a -6 states if the surviving_spouse of an employee rolls over a distribution from a qualified_plan such surviving_spouse may elect to treat the ira as the spouse’s own ira in accordance with the provisions in a-4 once the transfer from ira y to ira x was completed the transferred amounts became part of the account balance of taxpayer a's ira x and must be considered in calculating taxpayer a's minimum required distributions from her ira in the year following the year of transfer and thereafter once taxpayer a is treated as the individual for whose benefit the ira is maintained there is no longer an ira maintained for the benefit of taxpayer b sec_1_401_a_9_-5 q a -4 of the new proposed_regulations issued on date contains a table for determining distribution periods for required minimum distributions these proposed_regulations for required minimum distributions from retirement plans which were subsequently published in internal_revenue_bulletin page state in the preamble thereto that the new regulations are proposed to be effective for distributions for calendar years beginning on or after date therefore the new proposed_regulations contained in irb may be used to determine required minimum distributions beginning in the year in this case taxpayer a transferred the remaining account balance in taxpayer b's ira y to her ira x by date thus since taxpayer a has attained age with respect to said transferred amounts taxpayer a has a required_distribution with respect to calendar_year which must be made no later than date and which will be calculated based on the ira x account balance as of date therefore we conclude taxpayer a may use the uniform required_minimum_distribution table of sec_1_401_a_9_-5 q a -4 of the proposed_regulations issued on date for distributions in and subsequent years for the combined funds of taxpayer b’s transferred ira y and taxpayer a’s existing ira x under sec_1_401_a_9_-5 of the proposed income_tax regulations except to the extent cited above the ruling does not address the application of proposed_regulations for code sec_401 issued on date this ruling is based on the assumption that both ira x and taxpayer b's ira y meet the requirements code sec_408 at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent copies of this ruling have been sent to your authorized representatives pursuant to a power_of_attorney on file in this office should you have any questions concerning this letter_ruling please contact t ep ra t1 _ of my staff at sincerely yours ’ al manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc
